Citation Nr: 1452052	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating for left lower extremity sensory loss in excess of 10 percent prior to August 30, 2012 and in excess of 20 percent thereafter.

2. Entitlement to an increased rating for lumbar spine degenerative disc disease, rated as 20 percent disabling prior to November 3, 2008, and 40 percent disabling thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2010.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2012, the Board remanded the appeal for further development.

A March 2013 rating decision awarded entitlement to a TDIU effective April 21, 2010, and increased the evaluation of left lower extremity sensory loss to 20 percent, effective August 30, 2012.  The appellant is presumed to be seeking the maximum possible benefit; thus, these issues remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  While the effective date of the TDIU was said to be the date of the claim, Court decisions have associated TDIU claims with increased ratings claims.  As such, this grant cannot be said to be a total grant of that benefit as the increased rating claims were ongoing as of that date of claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals VA treatment records from May 2001 to October 2012.  The Veterans Benefits Management System contains an October 2014 appellate brief and a September 2014 correspondence from the Veteran.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 correspondence, the appellant alleged that his disabilities had worsened to the extent that he is not able to stand for any period of time and he falls about two to three times per week.  A review of the most recent August 2012 VA evaluation shows that at that time the Veteran was able to stand for up to 15 minutes.  There are no treatment records dated after October 2012 that could otherwise inform the Board of the current severity of the appellant's disabilities.  Thus, another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Moreover, although the August 2012 Board remand directed the AOJ to issue a supplemental statement of the case prior to returning the appeal to the Board, this was completed for the degenerative disc disease claim only.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the grants as to the other issues cannot be said to be total grants of the benefits requested, and there has been no indication of satisfaction by the appellant.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding VA treatment records since October 2012.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar degenerative disc disease and left lower extremity sensory loss.  In accordance with the latest worksheets for rating lower back and sensory disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar degenerative disc disease and left lower extremity sensory loss.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



